Citation Nr: 1826835	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-20 439A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for diabetes mellitus.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for a bleeding urethra condition, to include as secondary to service-connected prostatitis.  

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to service connection for sciatic nerve trouble of the right lower extremity as secondary to service-connected degenerative arthritis of the lumbar spine.

7.  Entitlement to service connection for mental health manifestations as secondary to service-connected stroke disability.
8.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

9.  Entitlement to an evaluation in excess of 60 percent for coronary artery disease (CAD).

10.  Entitlement to an evaluation in excess of 10 percent for varicose veins of the right lower extremity.

11.  Entitlement to an evaluation in excess of 10 percent for varicose veins of the left lower extremity.

12.  Entitlement to an initial evaluation in excess of 10 percent for thalamic stroke with speech impediment.

13.  Entitlement to an evaluation in excess of 10 percent for radiculopathy of the left lower extremity. 

14.  Entitlement to an effective date earlier than August 29, 2014 for the award of service connection for thalamic stroke with speech impediment.

15.  Entitlement to an effective date earlier than August 29, 2014 for the award of service connection for radiculopathy of the left lower extremity.  
`	
16.  Entitlement to an effective date earlier than January 12, 1998 for the award of service connection for varicose veins of the right lower extremity.

17.  Entitlement to an effective date earlier than January 12, 1998 for the award of service connection for varicose veins of the left lower extremity.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Attorney at Law

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to November 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from October 2013, March 2015, and April 2015 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned at a hearing in September 2017.  A transcript of that hearing is of record.

The Veteran filed a claim for service connection for an aneurysm in May 2015 (See VA Form 21-526b, received May 7, 2015).  This matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issues of service connection for diabetes mellitus, service connection for a right knee disability, service connection for a left knee disability, service connection for sciatic nerve trouble of the right lower extremity, service connection for mental health manifestations, increased rating for bilateral hearing loss, increased rating for varicose veins of the right lower extremity, increased rating for varicose veins of the left lower extremity, increased rating for thalamic stroke with speech impediment, and increased rating for radiculopathy of the left lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to the promulgation of a decision of the appeals seeking an evaluation in excess of 60 percent for CAD, an effective date earlier than August 29, 2014 for the award of service connection for thalamic stroke with speech impediment, an effective date earlier than August 29, 2014 for the award of service connection for radiculopathy of the left lower extremity, an effective date earlier than January 12, 1998 for the award of service connection for varicose veins of the right lower extremity, and an effective date earlier than January 12, 1998 for the award of service connection for varicose veins of the left lower extremity, the Veteran, at his September 2017 Board hearing, indicated on the record that he wished to withdraw these appeals.

2.  The Veteran's claim for service connection for diabetes mellitus was previously denied by an August 2008 rating decision; the Veteran did not appeal the decision and documentation constituting new and material evidence was not actually or constructively received within the one-year appeal period.

3.  Additional evidence received since the August 2008 rating decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for diabetes mellitus, and raises a reasonable possibility of substantiating the claim.

4.  The Veteran does not have an underlying disability characterized by a bleeding urethra or blood in the urine, to include as secondary to prostatitis.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal seeking an evaluation in excess of 60 percent for CAD have been met. 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The criteria for withdrawal of the appeal seeking an effective date earlier than August 29, 2014 for the award of service connection for thalamic stroke with speech impediment have been met. 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

3.  The criteria for withdrawal of the appeal seeking an effective date earlier than August 29, 2014 for the award of service connection for radiculopathy of the left lower extremity have been met. 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

4.  The criteria for withdrawal of the appeal seeking an effective date earlier than January 12, 1998 for the award of service connection for varicose veins of the right lower extremity have been met. 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

5.  The criteria for withdrawal of the appeal seeking an effective date earlier than January 12, 1998 for the award of service connection for varicose veins of the left lower extremity have been met. 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

6.  The August 2008 rating decision denying service connection for diabetes mellitus is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (2017).

7.  New and material evidence has been received to reopen the Veteran's claim for service connection for diabetes mellitus.  38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.156 (2017).

8.  The criteria for service connection for a bleeding urethra condition have not been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, or may be withdrawn on the record at a hearing.  38 C.F.R. §§ 20.202, 20.204(b).  

On the record at his hearing before the Board in September 2017, the Veteran indicated that he wished to withdraw the issues of an evaluation in excess of 60 percent for CAD, an effective date earlier than August 29, 2014 for the award of service connection for thalamic stroke with speech impediment, an effective date earlier than August 29, 2014 for the award of service connection for radiculopathy of the left lower extremity, an effective date earlier than January 12, 1998 for the award of service connection for varicose veins of the right lower extremity, and an effective date earlier than January 12, 1998 for the award of service connection for varicose veins of the left lower extremity.  As the Veteran has withdrawn these appeals in accordance with 38 C.F.R. § 20.204, there remains no allegation of error in fact or law.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Any error in notice or assistance on the petition seeking to reopen a claim of service connection for diabetes mellitus is harmless given the favorable determination on that aspect of the claim.

Regarding the claim for service connection for a bleeding urethra condition, the Veteran has not raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board").

VA has also fulfilled its duty to assist the Veteran.  The Veteran's service treatment records and all identified VA and private treatment records relevant to the appeal have been obtained, and a VA male reproductive system conditions examination was conducted in July 2013.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.   The Board acknowledges that the Veteran has not been afforded a VA examination specifically addressing a bleeding urethra condition; however, as discussed in detail below, there is no evidence of a current bleeding urethra disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be medically competent evidence of a current disability, medically competent evidence is not required to indicate that the current disability may be associated with service).  Therefore, the Board finds that no further development is required.

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board has reviewed all the evidence of record.  Although the Board must provide reasons or bases supporting its decision, there is no legal requirement that the Board specifically discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the analysis will focus on what the evidence shows or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).


New and Material Evidence

A claim for service connection for diabetes mellitus was originally denied in an August 2008 rating decision on the basis that service treatment records did not show a diagnosis of diabetes in service, and the evidence did not show that diabetes was diagnosed within one year of discharge.  The RO notified the Veteran of its decision, and of his appellate rights.  The Veteran did not appeal the decision, nor did VA actually or constructively receive any new and material evidence within a year following notification.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103.  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C. §§ 7104, 7105.  However, pursuant to 38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence must be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118 (2010).

If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus, 3 Vet. App. at 512 (1992).  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

Here, the evidence received since the August 2008 rating decision includes the Veteran's September 2017 Board testimony.  The Veteran stated that he was exposed to herbicides while stationed at U-Tapao Air Base in Thailand from 1973 to 1974 during the Vietnam War, and worked adjacent to the base perimeter as an air traffic controller.  He was assigned to the Squadron RAPCON which was located next to the perimeter fence.  He was exposed to herbicide spraying and dust daily.  

This evidence was not before adjudicators when the Veteran's claim was last denied in August 2008, and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to an unestablished fact necessary to substantiate the claim for service connection for diabetes mellitus, and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.

Service Connection-Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Under 38 C.F.R. § 3.303(b), service connection may be established for certain chronic diseases listed under 38 C.F.R. § 3.309(a) by either (1) the existence of such a chronic disease noted during service, or during an applicable presumption period under 38 C.F.R. § 3.307, and present manifestations of that same chronic disease; or, (2) where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity can be legitimately questioned, then a showing of continuity of symptomatology after discharge is required to support the claim of service connection.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Secondary service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.  For service connection on a secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.
Service Connection-Bleeding Urethra Condition

The Veteran is seeking service connection for a bleeding urethra condition, to include as secondary to his service-connected prostatitis.  At his September 2017 Board hearing, the Veteran indicated that when he filed his claim, he was having bleeding from the urethra quite frequently, but with medication it had gotten better in the last few years and he did not have it as bad as he used to.  He also indicated that he was told by a doctor that he had extreme scars in his urethra.  

Service treatment records, including the Veteran's August 1965 Report of Medical Examination and Report of Medical History, are negative for any complaints or diagnoses of a bleeding urethra condition.  In August 1966, it was noted that the Veteran had a small amount of blood after urination.  An October 1973 record notes that the Veteran was urinating blood.  It was also noted that the Veteran had a history of prostate trouble, but that there was no difficulty anymore.  A December 1973 record notes an episode of hematuria 8 days ago.  In February 1981, the Veteran complained of hematuria, and was assessed with a urinary tract infection.  The Veteran's April 1985 Report of Medical Examination and Report of Medical History are also negative for any complaints, treatment for, or diagnoses of a bleeding urethra condition.

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  The threshold question that must be addressed here (as with any claim seeking service connection) is whether the Veteran actually had the disability for which service connection is sought at any time during the period on appeal.  In the absence of proof of a disability during that period, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  In this case, the period on appeal began in October 2012, when VA received the Veteran's claim for service connection.

The evidence of record includes March 2012 private urine test results from Deng Family Medicine, which were negative for blood.  A November 2012 treatment record from OU Heart Physicians notes no hematuria.  
A July 2013 VA examiner found that the Veteran had prostatitis, but found no complications resulting from prostatitis, no voiding dysfunction, no urinary tract infections, and no diagnosis of a bleeding urethra condition.  

In August 2014, Dr. J.E. provided an independent medical examination where he indicated that the Veteran developed prostatitis in service, and continued to have intermittent bleeding from the urethra.  He had bleeding several times a year and has to see an urologist frequently.  Dr. J.E. provided a diagnosis of urethritis with bleeding and voiding dysfunction.  He also indicated that the Veteran's urethra problems occurred in service, and it was as likely as not that the difficulty with his urethra was service-connected.  His urethra problems resulted in frequent intermittent bleeding that required being seen by an urologist.    

The record indicates the Veteran suffered from hematuria during service.  Hematuria is defined as blood in the urine.  See Dorland's Illustrated Medical Dictionary 845 (31st ed. 2007).  Hematuria is a laboratory finding, not a "disability" for which service connection may be granted.  There is no indication that this symptom has resulted in any functional impairment to the Veteran which would allow for the assignment of a separate disability evaluation.  See generally Schedule for Rating Disabilities, 38 C.F.R. § Part IV; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (based on the definition found in 38 C.F.R. § 4.1, the term disability "should be construed to refer to impairment of earning capacity due to disease, injury, or defect, rather than to the disease, injury, or defect itself").  Laboratory findings are not, in and of themselves, disabilities.  See, e.g., 61 Fed. Reg. 20440, 20445 (May 7, 1996).

Although the August 2014 evaluation from Dr. J.E. provided a diagnosis of urethritis with bleeding and voiding dysfunction and that this diagnosis was related to service; the Board notes that the Veteran is already service-connected for voiding dysfunction associated with his service-connected thalamic stroke, which contemplates his difficulty with urination.  See March 2015 rating decision.  There is no evidence of a separate underlying disability characterized by a bleeding urethra.  Although Dr. J.E. also stated that the Veteran had bleeding several times a year and has to see an urologist frequently, all test results have shown no evidence of blood in the urine.     

The Board finds that there is nothing in the record that suggests the Veteran has a currently diagnosed disability that causes functional impairment related to the history of hematuria, such as a genitourinary disability, for which service connection can be granted.  Additionally, there is also no evidence of a current bleeding urethra disability which is a separate residual disability of the Veteran's service-connected prostatitis, beyond the already service-connected residuals of prostatitis.   

While the Veteran is competent to report that he has bleeding in the urethra, under the facts of this case any actual diagnosis of a disability caused by or stemming from a bleeding urethra requires objective testing to diagnose and can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  To the extent that the Veteran believes that he has hematuria or a bleeding urethra rising to the level of disability that was incurred during service, he has not been shown to have such knowledge, training, or experience.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

As the evidence does not establish that the Veteran had a diagnosis of a bleeding urethra disability during the period on appeal, the Board finds that service connection is not warranted.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that current disability requirement is satisfied when a claimant "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim"); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.





ORDER

The appeal seeking an evaluation in excess of 60 percent for CAD is dismissed.

The appeal seeking an effective date earlier than August 29, 2014 for the award of service connection for thalamic stroke with speech impediment is dismissed.  

The appeal seeking an effective date earlier than August 29, 2014 for the award of service connection for radiculopathy of the left lower extremity is dismissed.  

The appeal seeking an effective date earlier than January 12, 1998 for the award of service connection for varicose veins of the right lower extremity is dismissed.  

The appeal seeking an effective date earlier than January 12, 1998 for the award of service connection for varicose veins of the left lower extremity is dismissed.  

New and material evidence having been received, the claim for service connection for diabetes mellitus is reopened; to this extent only the appeal is granted.

Service connection for a bleeding urethra condition, to include as secondary to service-connected prostatitis, is denied.


REMAND

Diabetes Mellitus

Regarding the reopened claim for service connection for diabetes mellitus, the Veteran claims that he incurred the disability due to exposure to herbicide agents while stationed in Thailand.  The Veteran has stated that he was exposed to herbicide agents while stationed at U-Tapao Air Base in Thailand from August 1973 to August 1974 during the Vietnam War, and worked adjacent to the base perimeter as an air traffic controller.  He was assigned to the Squadron RAPCON which was located next to the perimeter fence, and he was exposed to herbicide agent spraying and dust daily.  

If a veteran served in the U.S. Air Force in Thailand during the Vietnam era at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat or Don Muang Royal Thai Air Force Base (RTAFB) as an Air Force security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, herbicide agent exposure should be conceded on a facts-found or direct basis.  A veteran may submit the dates, location and nature of the alleged exposure, which will be referred to the Joint Services Records Research Center (JSRRC) for a formal finding concerning herbicide agent exposure.  See M21-1, Part IV.ii.1.H.5.b.  

The Board notes that in May 2013, the RO issued a formal finding of a lack of information required to corroborate the Veteran's claimed exposure to Agent Orange.  It was indicated that personnel records were negative for exposure to herbicide agents; and that the Veteran's MOS as an air traffic controller did not place him at the base perimeter and that he had not provided a 60-day timeframe and an area other than the base perimeter, so that they were unable to refer the matter to the JSRRC.  Subsequently, in a statement received in November 2013, the Veteran stated that during his service at U-Tapao he was located on the eastside of the runway from the general population of the airfield.  He indicated that the radar/RAPCON was the only facility located on the eastside of the runway and that the perimeter fence for U-Tapao Airfield was just to the east of the RAPCON site.  He indicated that the perimeter fence was spread regularly with herbicide agents to reduce the vegetation growth next to the fence.  Additionally, at the September 2017 hearing, the Veteran testified that where his work site was located was right along the route that the security patrol dog handlers would walk and that the dog handlers would often stop and talk to them and use the bathroom at their facility.  As these contentions indicate the Veteran was stationed near the perimeter fence, further development, including obtaining the Veteran's complete service personnel records, should be accomplished to determine whether the nature of his service in Thailand placed him along the perimeter of U-Tapao Air Force Base.
Mental Health Manifestations

The Veteran seeks service connection for mental health manifestations as secondary to his service-connected stroke disability.  The Veteran was afforded a VA mental disorders examination in March 2015.  The examiner diagnosed the Veteran with mild recurrent major depressive disorder, and provided an opinion that it was less likely than not due to the Veteran's stroke.  The examiner indicated that the Veteran participated in mental health counseling prior to his stroke, and reported some of his current depressed mood and worry due to his ability to care for his wife who was diagnosed with multiple sclerosis, and his need to work to provide her with sufficient medical care.  While the Veteran believed his stroke slowed his thinking, he adapted to it and met expectations at work and managed his own finances.  The examiner also indicated that his opiate pain medications limited his cognitive processing speed.  

However, in rendering this opinion, the examiner did not discuss the Veteran's contention that his service-connected stroke disability had aggravated his diagnosed major depressive disorder.  See 38 C.F.R. § 3.310 (b); El-Amin v. Shinseki, 26 Vet. App. 136 (2013) (holding that the Board errs in relying on a medical opinion that only addresses whether a nonservice-connected claim is "related to" a service-connected disability and the opinion does not address whether the nonservice-connected disability is aggravated by a service-connected disability).  The examiner also did not discuss an August 2014 independent medical examination from Dr. J.E., who indicated that since the 2008 cerebrovascular accident, the Veteran had continued to have difficulty with concentration, motivation, words, speaking words, and remembering words.  Dr. J.E. also indicated that the Veteran's sense of direction was not as accurate, and thinking and problem solving had slowed down.

Additionally, the Board notes that a February 2015 VA Central Nervous System (CNS) and Neuromuscular Diseases examiner checked "yes" on the examination report when asked whether the Veteran had depression, cognitive impairment, dementia, or any other mental condition attributable to a CNS disease and/or its treatment.  However, the examiner did not provide any further information, and did not specify which mental health manifestations were attributable to the Veteran's stroke.  

Therefore, in light of the above, the Board finds that remand is necessary for a new VA examination, which includes an examination of the Veteran and a review of the complete evidence of record in order to adequately assess the nature and etiology of the Veteran's diagnosed mental health disability.      

Right and Left Knee Disabilities

The Veteran is seeking service connection for a right knee disability and a left knee disability.  He contends that during service, he worked in the control tower and had to walk up and down three to four times a day which caused pain in his legs.  He also indicated that while he was in service, his wife became ill, and having to pick her up and help her stand caused his knees to weaken.  The pain in his knees had continued since service, and bothers him to this day.  

The Board notes that the Veteran has not been afforded a VA examination with regard to these issues.  An August 2014 independent medical examination from Dr. J.E. provides a diagnosis of traumatic arthritis and mild laxity of the medial collateral ligament of the right knee and traumatic arthritis and mild laxity of the lateral collateral ligament of the left knee.  Dr. J.E. also indicated that it was as likely as not that the Veteran's prolonged standing during service put increased pressure on the cartilage in both knees causing it to degenerate and deteriorate causing chondromalacia and traumatic arthritis in both knees.  This then caused loss of knee joint space resulting in laxity of the ligaments in both knees.  

Although Dr. J.E. diagnosed the Veteran with arthritis, the diagnosis was not confirmed by X-ray findings.  Arthritis must be objectively confirmed by X-ray.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  However, given the above, the Board finds that the requirements for obtaining a VA examination and opinion have been satisfied.  38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, remand is required to obtain a VA examination and opinion.
 
Sciatic Nerve Trouble of the Right Lower Extremity and Radiculopathy of the Left Lower Extremity

The Veteran is seeking service connection for sciatic nerve trouble of the right lower extremity, which he claims is secondary to his service-connected degenerative arthritis of the lumbar spine.  At his September 2017 Board hearing, the Veteran indicated that he felt the same nerve pain and numbness in both legs, although he was only service-connected for his left leg.  During a February 2015 VA examination, the Veteran's sciatic nerve of the right lower extremity was found to be normal.  However, during his September 2017 Board hearing, the Veteran indicated that he had pain and numbness in this right lower extremity, and had been taken off pain medication.  He also indicated that he began to have new sensations in his right lower extremity.  The Board notes that in May 2015, the Veteran submitted a May 2013 MRI report which indicates moderate spondylosis which caused encroachment on neural foramina bilaterally at multiple levels.   Accordingly, in consideration of this new evidence, the Board finds that on remand, the Veteran should be afforded a new VA examination to determine whether the Veteran has a right lower extremity nerve disability and if so, the etiology of any diagnosed disability.   

Regarding his left lower extremity, the Veteran is seeking a rating in excess of 10 percent for service-connected radiculopathy.  As indicated above, the Veteran stated at his September 2017 Board hearing that he was taken off pain medication.  He also indicated that the sensations in his service-connected left lower extremity had increased in severity.  The Veteran's last VA examination of his service-connected radiculopathy of the left lower extremity was in February 2015.  However, since it has been three years since his last examination and there is some indication from the Veteran that his disability has increased in severity, this claim must also be remanded for a new VA examination addressing the current symptoms of his service-connected radiculopathy of the left lower extremity.  38 C.F.R. § 3.159(c)(4)(i); see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).


Bilateral Hearing Loss

The Veteran is seeking an initial compensable rating for bilateral hearing loss.  The Veteran claims that his service-connected bilateral hearing loss has worsened.  During his September 2017 Board hearing, the Veteran indicated that his hearing loss had been getting worse since his last examination in 2012.  The Veteran's last VA examination of his service-connected hearing loss was actually in July 2013. However, since it has been almost four years since his last examination and the Veteran has claimed that his hearing loss has increased in severity, the claim must be remanded for a new VA examination addressing the current symptoms of his service-connected bilateral hearing loss.  38 C.F.R. § 3.159(c)(4)(i); see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Varicose Veins of the Right and Left Lower Extremities

The Veteran is seeking an evaluation in excess of 10 percent for his varicose veins of the right lower extremity and an evaluation in excess of 10 percent for his varicose veins of the left lower extremity.  The most recent medical evidence regarding the Veteran's bilateral varicose veins is conflicting.  An August 2014 independent medical evaluation from Dr. J.E. found that the Veteran had persistent edema that was not relieved by elevation or compression stockings.  However, about four months later, during the Veteran's last VA examination in December 2014, the Veteran was found to have intermittent edema in both extremities, which was relieved by elevation and compression hosiery.  

Given the conflicting evidence, the fact that over three years have passed since the Veteran was last examined, and the Veteran's testimony during his September 2017 Board hearing that his varicose veins have gotten worse since he was last rated by VA, the claim must be remanded for a new VA examination addressing the current symptoms of his service-connected varicose veins of the right and left lower extremities.  38 C.F.R. § 3.159(c)(4)(i); see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Thalamic Stroke with Speech Impediment

Regarding the Veteran's claim for an increased rating for his service-connected thalamic stroke with speech impediment, the Veteran stated during his September 2017 Board hearing that his speech is slurred, he is having to think a lot more about what he says, and that he stumbles with his words.  He also stated that he has to stop, regress, and go back and repeat what he is trying to say. He also stutters a bit more.  The Veteran's last VA examination of service-connected thalamic stroke with speech impediment was in February 2015, where he was noted to have mild stuttering.  Therefore, in light of the fact that two years have passed since the last VA examination and that the Veteran has indicated some worsening symptomatology, the claim must be remanded for a new VA examination addressing the current symptoms of the service-connected thalamic stroke with speech impediment.  38 C.F.R. § 3.159(c)(4)(i); see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Updated Records

Finally, as these matters are being remanded, the Veteran should be contacted and requested to identify if he underwent any further private treatment for the disabilities being remanded, and if so, those records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Secure for the record any outstanding private treatment records, if any.  The Veteran should be asked to provide identifying information regarding all recent private treatment he has received and to submit authorizations for VA to secure complete clinical records of the evaluations and treatment from each private provider identified (any not already in the record).

2.  Obtain and associate with the claims file the Veteran's complete service personnel records.  

Complete any further development deemed necessary, including contacting the JSRRC or other appropriate entity, to verify the Veteran's claimed herbicide agent exposure in Thailand working as an air traffic controller assigned to Squadron RAPCON at U-Tapao Air Base from August 1973 to August 1974, done in 60-day inquiries.  

Any such request should be accompanied by any necessary documentation, including any relevant service records, as well as any evidence and/or lay statements submitted by the Veteran, and the information provided by the Veteran, including that he was stationed at U-Tapao Air Base in Thailand from August 1973 to August 1974 as an air traffic controller, and that his work week consisted of six day, twelve hour shifts.  His day consisted of taking a shuttle bus located near the perimeter every day to his work station.  The Veteran also indicated that he would work both inside and outside of the warehouse, stacking material for shipping to other bases in Thailand, and that at least 3 to 4 days a week, he was required to deliver materials of the POL storage facility, which was located close to the perimeter of the base and the route taken to the facility was directly next to the perimeter of the base.  The Veteran also indicated that he would take the shuttle bus during lunch and after work was over and that the location of his barracks was extremely close to the perimeter of the base. 

Ensure that documentation of any inquiries made is associated with the claims file.  All responses must also be documented in the claims file.

3.  After receiving all additional records, provide the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any mental health disability.  The electronic claims file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies incorporated into the examination reports to be associated with the claims file.  

After an examination of the Veteran and a review of the claims file, the examiner is asked to provide opinions on the following:

A)  Is it at least as likely as not (a 50 percent or greater probability) that any diagnosed mental health disability was caused by the Veteran's service-connected thalamic stroke with speech impediment?

B)  Is it at least as likely as not (a 50 percent or greater probability) that any diagnosed mental health disability was aggravated (that is, any increase in severity beyond the natural progression of the condition) by the Veteran's service-connected thalamic stroke with speech impediment?  

In providing these opinions, the examiner should consider and discuss the August 2014 evaluation from Dr. J.E. and the February 2015 VA CNS and Neuromuscular Diseases examination.
The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  After receiving all additional records, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of his claimed right and left knee disabilities.  The electronic claims file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, including all diagnostic tests, and the reports of any such studies incorporated into the examination reports to be associated with the claims file.  

The examiner should clearly identify all current chronic disability(ies) of the right knee AND the left knee that have existed since August 2014.  If it is determined that the Veteran does not have a diagnosable disability for the left or right knee, then address whether any pain in the right or left knee causes functional impairment.

Then, with respect to each such diagnosed disability (or any right or left knee pain causing functional impairment), the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (a 50 percent or greater probability) that a diagnosed right knee disability AND diagnosed left knee disability (or right or left knee disability causing functional impairment), are related to the Veteran's service, to include his duties as an air traffic controller during service and having to carry and help his sick wife during service? 

In providing the opinion, the examiner should consider and discuss the August 2014 evaluation from Dr. J.E.

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  After receiving all additional records, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of his claimed sciatic nerve trouble of the right lower extremity, and to determine the current nature and severity of his service-connected radiculopathy of the left lower extremity.  The electronic claims file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, including all diagnostic tests, and the reports of any such studies incorporated into the examination reports to be associated with the claims file.  

A)  After an examination of the Veteran and a review of the claims file, the examiner is asked to provide opinions on the following:

i)  Is it at least as likely as not (a 50 percent or greater probability) that a diagnosed right sciatic nerve disability was caused by the Veteran's service-connected degenerative arthritis of the lumbar spine?
ii)  Is it at least as likely as not (a 50 percent or greater probability) that a diagnosed right sciatic nerve disability was aggravated (that is, any increase in severity beyond the natural progression of the condition) by the Veteran's service-connected degenerative arthritis of the lumbar spine?  

In providing the opinions, the examiner should discuss the May 2013 MRI report which indicates moderate spondylosis which caused encroachment on neural foramina bilaterally at multiple levels.

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

B)  Regarding the Veteran's service-connected radiculopathy of the left lower extremity, all pertinent symptomatology and findings must be reported in detail.   All indicated diagnostic tests and studies must be accomplished.  Any appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose, if possible.

6.  After receiving all additional records, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected bilateral hearing loss.  The electronic claims file must be made available to the examiner for review in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Audiometric testing and speech discrimination testing (using the Maryland CNC word list) should be completed.  Any appropriate DBQ should be filled out for this purpose, if possible.

7.  After receiving all additional records, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected varicose veins of the right lower extremity and left lower extremity.  The electronic claims file must be made available to the examiner for review in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All indicated diagnostic tests and studies must be accomplished.  Any appropriate DBQ should be filled out for this purpose, if possible.

8.  After receiving all additional records, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected thalamic stroke with speech impediment.  The electronic claims file must be made available to the examiner for review in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All indicated diagnostic tests and studies must be accomplished.  Any appropriate DBQ should be filled out for this purpose, if possible.

9.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


